UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2432


TONDA SMITH,

                   Plaintiff - Appellant,

             v.

PALMETTO DENTURE CARE PA

                   Defendant - Appellee,

             and

CHRIS JUST, in her individual capacity; JIM FIELDS, in his individual capacity;
CHARLES D. MCNUTT, II, in his individual capacity,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Donald C. Coggins, Jr., District Judge. (7:17-cv-01043-DCC)


Submitted: April 16, 2020                                   Decided: April 20, 2020


Before GREGORY, Chief Judge, WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tonda Smith, Appellant Pro Se. Jeffrey Andrew Lehrer, FORD & HARRISON LLP,
Spartanburg, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tonda Smith appeals the district court’s judgment in favor of Palmetto Denture

Care, P.A., in Smith’s action pursuant to Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e to 2000e-17 (2018), based on the jury’s verdict. The record does not

contain a transcript of the trial proceedings. An appellant has the burden of including in

the record on appeal a transcript of all parts of the proceedings material to the issues raised

on appeal. Fed. R. App. P. 10(b); 4th Cir. R. 10(c). An appellant proceeding on appeal in

forma pauperis is entitled to transcripts at government expense only in certain

circumstances. 28 U.S.C. § 753(f) (2018). By failing to produce a transcript or to qualify

for the production of a transcript at government expense, Smith has waived review of the

issues on appeal that depend upon the transcript to show error. See generally Fed. R. App.

P. 10(b)(2); Keller v. Prince George’s Cty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).

       We have reviewed the record before us and found no reversible error. We thus

affirm the district court’s judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                  AFFIRMED




                                              3